Case 1:19-cv-23203-JLK Document 14 Entered on FLSD Docket 08/26/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                CASE NO. 1:19-cv-23203-JLK/REID

 JOSE LUIS MORALES,

          Movant,

 v.

 UNITED STATES OF AMERICA,

          Respondent.
                                            /

                                 FINAL ORDER OF DISMISSAL

          THIS CAUSE is before the Court on the August 5, 2021 Report and Recommendation

 (“R&R”) (DE 13) of Magistrate Judge Lisette M. Reid. Movant’s objections were due by August

 19, 2021; none were filed.

          The R&R recommends denying Movant’s Motion to Vacate (DE 1) pursuant to 28

 U.S.C. § 2255 on the merits reasoning that Movant’s claim has not established deficiency or

 prejudice arising under Strickland. See Strickland v. Washington, 466 U.S. 668 (1984); R&R at

 16–24.

          Upon consideration of the record and the R&R, the Court finds that Magistrate Judge

 Reid’s well-reasoned R&R accurately states the law of the case.

          Therefore, it is ORDERED, ADJUDGED and DECREED that:

      1. Magistrate Judge Lisette M. Reid’s Report and Recommendation (DE 13) be, and the

          same is, hereby AFFIRMED and ADOPTED as an Order of this Court;

      2. Plaintiff’s Motion to Vacate (DE 1) is hereby DENIED;

      3. No certificate of appealability shall issue; and

      4. The Clerk of Court shall CLOSE this case.
Case 1:19-cv-23203-JLK Document 14 Entered on FLSD Docket 08/26/2021 Page 2 of 2




        DONE and ORDERED in Chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 26th day of August, 2021.

                                            _______________________________
                                            JAMES LAWRENCE KING
                                            UNITED STATES DISTRICT JUDGE
                                            SOUTHERN DISTRICT OF FLORIDA

 cc:    Magistrate Judge Lisette M. Reid
        All counsel of record
        Clerk of Court

        Jose Luis Morales, Pro Se
        Reg. No. 06022-104
        F.C.I. - Coleman Low
        Inmate Mail/Parcels
        Post Office Box 1031
        Coleman, FL 33521




                                                2
